Citation Nr: 1819728	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression and panic disorder.

2.  Entitlement to a total disability rating based on individual unemployability prior to September 25, 2012. 

REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That rating decision increased the disability rating for service-connected PTSD from 30 percent to 70 percent, effective May 10, 2010.

In March 2011, the Veteran requested a Board hearing; however, he withdrew that request in September 2017.

The Board remanded the case in August 2017 for additional development.

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).   As addressed further below, the Board added the consideration of an earlier effective date for a TDIU to the issues captioned above. 

The case has returned to the Board for further appellate action.


FINDING OF FACT

1.  From May 10, 2010, the preponderance of evidence shows that the Veteran's PTSD more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.

2.  The weight of competent and probative evidence is that the Veteran was not able to sustain substantially gainful employment because of service-connected PTSD effective October 21, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent disabling for the Veteran's PTSD have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU effective October 21, 2011 are met.  38 U.S.C § 1155
 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Remand Compliance

As noted in the Introduction, the case was remanded to the RO in August 2017f or additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised issues with either the duty to notify or the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


III.  Increased Rating for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. § Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2017).

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007);  Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD is rated under 38 C.F.R. § 4.130. Diagnostic Code 9411 (2017).  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in 38 C.F.R. § 4.130 (2017) demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017). VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

VA has amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 14, 308 (March 19, 2015).   In this case, DSM-5 is for application as the case was pending before the Board after August 2014 and the appeal was certified in April 2016

Evidence

The Veteran served as an excavator in the United States Navy with service in the Republic of Vietnam.  The Veteran contends that the severity of his PTSD symptoms most closely approximate the criteria for a disability rating of 100 percent.

On May 10, 2010, the Veteran's filed a claim for a disability rating in excess of 70 percent for PTSD.

2010 private treatment records from F. H. Medical Center, which are associated with the Veteran's SSA records, reveal that he complained of anxiety, depression, and difficulty sleeping.  He also reported that he experienced a great deal of stress, relaying unpleasant work scenarios.  An examiner provided a diagnostic impression of work-related stress. 

In March 2010, Dr. B., a physician at F. H, wrote the Veteran was dismissed summarily from his work site.  As a result, the Veteran reported that he felt hurt, upset, confused, offended, and physically sick for several days.  He also reported increased depression and anxiety, which resulted in an "emergency appointment" with a psychologist.  Dr. B. wrote that he saw the Veteran on an emergency basis; the Veteran appeared visibly upset, anxious; and, moreover, the Veteran described anxiety attacks, depression, and sleeping problems that he relayed were similar to his PTSD symptoms in the past.  Dr. B. prescribed Xanax and follow-up treatment.

In a May 2010 letter, Dr. B. wrote that the Veteran had sleep-related issues and was unable to leave his house.  At times, he became tearful.  Dr. B. also stated that the Veteran was seeing a psychiatrist and had been prescribed Wellbutrin XL.

In June 2010, friends, who wrote that they had known the Veteran for over 30 years, submitted a statement.  In pertinent part, they stated that the Veteran had changed over the past year, becoming withdrawn and unexpressive.  These friends articulated that they felt that the Veteran might be depressed.  They also took note of a shorter holiday weekend visit and their impressions of it.  The same month, the Veteran's sister submitted a statement.  She wrote that the Veteran had changed over the past few years, opining that he appeared withdrawn or depressed.  She also stated that he curtailed his participation in conversations and seemed very sad; he no longer took efforts to answer the telephone.

In June 2010, the Veteran submitted a statement, via VA FORM 21-4138.  He wrote that he could not put into words his nightmares, numbness, or lack of interest in life itself.  He also stated that he thought that after this long duration of time, the horrors of Vietnam would be forgotten; however, they haunted him in a stronger fashion day after day.

The Veteran's wife submitted a statement in June 2010.  She conveyed that the Veteran changed after his tour in Vietnam; he became distant even to her.  Furthermore, she stated that the Veteran never let his guard down and refused to talk about his experiences in Vietnam.  His symptoms, according to her, had worsened and he has become more disengaged.

Also in June 2010, the Veteran was afforded a VA examination.  The examiner reviewed the claims file, considered the Veteran's accounts of his medical history, and conducted a psychometric interview and evaluation.  He noted that the Veteran stated that he had functional difficulties sleeping and a heightened startle response.  Likewise, he reported that he was hypervigilant in his behavior and in his sensitivity to sound. 

When questioned about his mood and his temperament, the examiner opined that the Veteran became tearful, stating that he was short-tempered and snapped at his spouse.  The Veteran relayed a problem with his supervisor, but reported that he generally worked well with co-workers.  As to reported symptoms, the Veteran indicated that he avoided crowds; experienced depression; experienced panic attacks; and constantly thought about Vietnam.

The examiner ran a diagnostic inventory to include: key PTSD elements; presenting problems; military history; treatment history; relevant personal history; and present mental status.  As diagnostic impressions, the examiner provided PTSD, secondary to military service in Vietnam; and panic disorder, secondary to PTSD symptomatology.  Moreover, the examiner indicated that the Veteran symptoms were fairly serious and his prognosis appeared guarded,

In his April 2011 substantive appeal (VA FORM 9), the Veteran indicated that his PTSD had worsened.

In February 2012, Dr. W., a staff psychiatrist at a Pennsylvania VA outpatient clinic, submitted a letter.  She wrote that the Veteran had been in outpatient treatment for the past 10 years, for PTSD, major depression, and panic disorder.  Dr. W. reported that the Veteran had significant PTSD symptoms, such as nightmares, flashbacks, hypervigilance, startle response, and intrusive thoughts.  As to depression, she opined that the Veteran's symptoms included depressed mood, anhedonia, poor sleep, and hopelessness.  He, according to Dr. W., struggled with anxiety on a daily basis.  He also had frequent panic attacks, which made concentration difficult.  Moreover, Dr. W. opined that the Veteran was greatly limited in his ability to function in social or work settings; however, he denied suicidality and homicidality.

In September 2012, the Veteran's representative submitted a statement, via VA FORM 21-4138, noting that the severity of the Veteran's PTSD prevents him from securing meaningful employment.  The RO considered this an informal claim for a TDIU. 

A review of the Veteran's 2012 VA treatment records shows that he frequently complained of PTSD and its associated symptoms.  Throughout this period, he indicated that his PTSD had worsened.  Clinicians also took note of his reported depression and panic disorder (without agoraphobia).  The Veteran also received pharmaceutical counseling and prescriptions for depression and anxiety.

In November 2012, the Veteran was afforded a VA PTSD examination.  The clinician reviewed the claims file, considered the Veteran's accounts of his history, and conducted a psychometric interview.
 
As to relevant legal and behavioral history, the clinician noted that the Veteran was not verbally or physically aggressive.  Furthermore, the clinician took note of "sentinel events" other than stressors.  Specifically, he opined that the Veteran reported that he had been threatened in 2000 and 2009-10 at his workplace.  These sentinel threats triggered a significant exacerbation of his symptoms, which led to his retirement from his job.

Reported symptoms of PTSD included: feelings of detachment; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The clinician also reported depressed mood; anxiety; panic attacks that occur weekly or less often; and chronic sleep impairment.  The Veteran stated that he experienced a depressed mood most of the day, every day for 70 percent of the time.  He overate; had a low level of energy; and did not feel productive.  There were neither deficits in hygiene nor expressions of psychosis (hallucinations or mania).  The Veteran's speech was logical and goal-directed.  Moreover, he reported that the Veteran symptomatology indicated occupational and social impairment with reduced reliability and productivity.

In February 2013, Dr. R., a clinical psychologist associated with F. H. Medical Center, submitted a letter.  He wrote that the Veteran had been under his care for PTSD, of which he had long suffered.  He reported that the Veteran also had bouts of major depression; phobias; and symptoms of anxiety that affected his ability to work.  As the Veteran aged, according to Dr. R., his health problems have become more pronounced.  Many medical diagnoses were co-morbid with PTSD.  Dr. R. opined that the Veteran was not able to be employed gainfully, hence-in his opinion-he was permanently disabled. 

In a February 2013 VA mental health outpatient note, an examiner wrote that the Veteran reported that he felt "about the same."  The examiner opined that the Veteran was aggravated because he might be reduced from a disability rating of 70 percent.  Moreover, she reported that the Veteran reported decreased panic attacks, no agoraphobia, and mild anhedonia.  His startle response and hypervigilance had increased.  As to mental status, she opined that the Veteran was well groomed; made good eye contact; showed no psychomotor agitation; displayed a euthymic mood; and was goal directed.

In an August 2014 VA mental health outpatient note, an examiner reported that the Veteran felt well and had just gotten a new job caring for horses.  The Veteran expressed anxiety over his spouse's brain tumor, reporting that she might lose her eyesight.  The examiner noted that the Veteran reported decreased anhedonia, fair sleep, and a good appetite.  She also opined that he stated that he had no nightmares, occasional intrusive memories, and decreased hypervigilance.  He avoided crowds, but relayed that he had had no recent panic attacks.

A review of the Veteran's VA treatment records from April 2015 to October 2015 reveals that the Veteran sought treatment, medication referrals, and consultation for PTSD.  These records include notations as to psychoactive prescription dosing and maintenance.  Throughout this period of VA treatment, examiners opined as to the Veteran's appearance, behavior, thought process, insight, and judgment.  The Veteran was also provided information about VA's National Suicide Hotline.

In September 2017, the Veteran's medical treatment records from SSA were received.  Evaluation of these records shows that clinicians and psychologists took note of the Veteran's mood disorder and depression.  SSA determined that the Veteran was disabled as of October 2011, notating that medical improvement was not expected.  These records also include copies of VA treatment records that were associated with the claims file previously.  Examiners opined as to outside, work-related stressors, which exacerbated the Veteran's disability.  The Board notes that these SSA records, taken as a whole, replicate evidence of record associated with the file prior to September 2017.

In October 2017, the Veteran was afforded a VA PTSD examination.  The examining clinical psychologist reviewed the Veteran's claims file, considered the Veteran's accounts of his medical history, and conducted a psychometric interview.

The examiner noted that the Veteran had several mental health diagnoses, of which the symptoms could not be fully differentiated.  She provided that the Veteran had occupational and social impairment with reduced reliability and productivity.  She also noted that the Veteran stopped working in 2009.

As to symptoms, the examiner noted that the Veteran reported: recurrent memories; recurrent distressing dreams; intense psychological distress; marked physical reactions to stimuli; avoidance; and a host of negative modes of cognition.  The Veteran also reported marked alterations in arousal.  The examiner's findings included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and disturbances in mood and motivation.

As to behavioral observations, the Veteran appeared clean, adequately groomed, alert, and oriented in all spheres.  His behavior was appropriate to the setting, and he maintained normal eye contact.  Moreover, he was cooperative and his mood appeared subdued.  Speech was of normal rate, rhythm and volume.  Thought processing was logical and goal directed, with no indications of hallucinations, delusions, or mania.  Homicidality and suicidality were not present-in either the past or the present.

The examiner opined that the Veteran currently met the diagnostic criteria for unspecified depressive disorder.  Overall, she opined, the Veteran's depressive and anxious cognitions largely surround the symptoms and impairments related to his PTSD.  Therefore, it is at least as likely as not that unspecified depressive disorder is secondary to the Veteran's PTSD.

As to occupational functioning, the examiner reported that it is anticipated that the Veteran's symptoms would continue to lead to impairment in multiple occupational settings, including his ability to work cooperatively with co-workers, supervisors, and the public.  She indicated that his PTSD would interfere, moderately or severely.  Finally, decreased motivation would factor into his occupational calculus as well.

Analysis

Upon review of the evidence of record, the Board concludes that the evidence of record does not support an initial evaluation of more than 70 percent disabling for PTSD.

As discussed above, a higher 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017) under the General Rating Formula, would require total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 
The evidence of record, discussed above, is silent as to symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Moreover, while the evidence of record shows that the severity of the Veteran's PTSD indicates that he experiences occupational and social impairment, due to such symptoms as depression and panic attacks, it does not show total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own.  In this respect, the Board notes that the September 2017 VA clinician opined that the Veteran appeared clean, adequately groomed, alert, and oriented in all spheres.  His behavior was appropriate to the setting, and he maintained normal eye contact.  Moreover, he was cooperative and his mood appeared subdued.  Speech was of normal rate, rhythm and volume.  Thought processing was logical and goal directed, with no indications of hallucinations, delusions, or mania.  Homicidality and suicidality were not present-in either the past or the present.

In reaching this conclusion, the Board has carefully considered the lay statements of the Veteran, his friends, his sister, and his spouse.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994).  Nevertheless, determining the requisite elements of posttraumatic stress disorder, a process involving specialized knowledge of psychology and psychological diagnostic instruments is beyond the scope of lay observation.  Id.  Thus, a determination as to the severity of PTSD, according to applicable diagnostic criteria, is not susceptible to either lay or generic opinions and requires highly specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board here notes that there are no exceptions to the Jandreau doctrine.  As such, the lay statements of the Veteran, his friends, his sister, and his spouse do not represent competent evidence regarding the severity of the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.159(a)(1) (2017) ("competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."). 

Finally, the Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, which would justify a particular rating, and are therefore not dispositive.  See Mauerhan supra.  However, no competent, hence probative, evidence of record indicates that an evaluation in excess of 70 percent is warranted here.  Thus, the Board finds that the 70 percent evaluation assigned adequately portrays any impairment that the Veteran has experiences due to his service-connected PTSD.



Additional Consideration

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Here, the Board notes that the Veteran was granted a TDIU in an October 2013 rating decision effective from September 25, 2012 because the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD with depression and panic disorder.  

The RO wrote that the entitlement date of September 25, 2012 coincided with the date that the Veteran's claim for a TDIU was received.  This grant of TDIU remained in effect through December 20, 2013.  On that date, the Veteran was granted service connection for myocardial infarction and assigned a disability rating of 100 percent.  He was also granted special monthly compensation (SMC) predicated upon housebound criteria being met.  In a September 2016 rating decision, the RO noted that the Veteran was entitled to SMC under 38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017), effective December 30, 2013.  

The Board considered whether the Veteran or the record raised the issue of a TDIU prior to September 25, 2012.  In private records in early 2010, the Veteran reported difficulties with work related stress and conflicts and that on one occasion he was dismissed from the work site.  However, in a June 2010 VA examination, the Veteran reported conflicts with a supervisor but working well with co-workers.  In February 2012, a psychiatrist noted symptoms that impaired concentration and found the Veteran greatly limited in social and work settings.  Records of disability adjudication by SSA were received in October 2012 and reflect the records cited above and an assessment by a psychologist dated on July 12, 2012.  In that assessment, the psychologist found the Veteran unable to perform even unskilled work at any exertional level.  SSA granted disability benefits solely because of the mental health disorder, effective on October 21, 2011, the date that the Veteran reported that he last worked. 

Therefore, resolving any doubt in favor of the Veteran, the Board finds that a TDIU as part of the increased rating claim for PTSD was warranted, effective October 21, 2011.  Although VA is not bound by the SSA decision and its assignment of an effective date, there is evidence that the Veteran last worked in October 2011 and ceased work because of his mental health disability which was later supported by the psychologist's assessment in October 2012.  

   
ORDER

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder is denied.

Entitlement to a TDIU effective October 21, 2011 is granted.  




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


